           CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 1 of 13




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
________________________________________________________________________

Robert Colvin,                                   Court File No.: ________________

                 Plaintiff,

v.                                                   COMPLAINT
                                                (JURY TRIAL DEMANDED)

Lindsay Sash, Inc. d/b/a
Lindsay Window & Door, LLC,
L.W. Management, Inc., and
Lindsay Windows, LLC,

            Defendants.
________________________________________________________________________

      Plaintiff Robert Colvin (“Colvin”), by his attorneys, Nichols Kaster, PLLP, brings

this action for damages and other relief, stating the following as his claims against

Defendants Lindsay Sash, Inc. d/b/a Lindsay Window & Door, LLC, L.W. Management,

Inc., Lindsay Windows, LLC (collectively, “Lindsay Window” or “Defendants”):

                                       PARTIES

      1.      Plaintiff Robert Colvin is a man who resides in Cranston, Rhode Island.

      2.      Lindsay Sash, Inc. d/b/a Lindsay Window & Door, LLC is a Minnesota

corporation with its principal executive office at 1995 Commerce Drive, North Mankato,

MN 56001.

      3.      L.W. Management, Inc. is a Minnesota corporation with its principal

executive office at 1995 Commerce Drive, North Mankato, MN 56001.

      4.      Lindsay Windows, LLC is a Minnesota limited liability corporation with its
            CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 2 of 13




principal executive office at 1995 Commerce Drive, North Mankato, MN 56001.

                              JURISDICTION AND VENUE

       5.      The Court has original jurisdiction to hear this Complaint and to adjudicate

the claims stated herein because the matter in controversy exceeds $75,000 and is

between citizens of different states. See 28 U.S.C. § 1332.

       6.      This Court has jurisdiction over Defendants because Defendants are

organized under the laws of the State of Minnesota, headquartered in the State of

Minnesota, and conduct business in the State of Minnesota.

       7.      Venue is proper in the District of Minnesota because Defendants are

organized under the laws of the State of Minnesota, headquartered in the State of

Minnesota, conduct business in the State of Minnesota, and a substantial part of the

events and omissions giving rise to the claims described herein occurred in this District.

See 28 U.S.C. § 1391(b)(2).

                              FACTUAL ALLEGATIONS

       8.      Lindsay Window is a manufacturer of energy efficient vinyl windows and

sliding patio doors.

       9.      Lindsay Window operates a manufacturing facility in Mankato, Minnesota.

       10.     In or around December 2016, Colvin and Geoff Roise, Owner and Manager

of Lindsay Window, were engaged in discussion about Colvin coming to work for

Lindsay Window. During these discussions, Colvin and Geoff Roise spoke about

Colvin’s potential compensation, including the payment of annual bonus, should Colvin

agree to become employed by Lindsay Window.


                                             2
           CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 3 of 13




         11.   At the time of these discussions in December 2016, Colvin and his wife

lived in North Carolina.

         12.   Lindsay Window knew that if Colvin accepted employment with Lindsay

Window, Colvin would need to relocate from North Carolina to Minnesota and

discussions about Colvin’s prospective employment included Lindsay Window paying

certain moving expenses for Colvin.

         13.   During the discussions between Colvin and Geoff Roise regarding Colvin’s

prospective employment with Lindsay Window, Colvin asked Geoff Roise questions

regarding the amount he could expect to earn as an annual bonus.

         14.   Geoff Roise responded to Colvin that he would provide Colvin with an idea

of the projected annual bonus based on financial information from the previous few

years.

         15.   In an email to Colvin dated December 27, 2016 with the subject line “bonus

amounts,” Geoff Roise explained that Colvin’s prospective bonus would be based on “the

EBCDTA (essentially the operational earnings) minus $1MM” and “[t]he percentage to

start with would be 3.5%.” In this same email, Geoff Roise wrote: “While there are no

guarantees, it would not be unreasonable to see a bonus of $40K+ with revenue of $17-

$18MM.”

         16.   On December 30, 2016, Geoff Roise sent Colvin an email with the subject

line “Draft Package.” In the email, Geoff Roise explained that the position Lindsay

Window would be offering to Colvin would be “VP of Operations” and he provided

details about compensation terms, including an annual bonus based on earnings before


                                            3
         CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 4 of 13




depreciation and contributions (“EBDC”). Geoff Roise wrote that once he and Colvin

discussed the draft package, he would put together “a formal letter.”

       17.    Continuing into early January 2017, Colvin and Geoff Roise had further

verbal and email negotiations about the compensation and benefits terms of Lindsay

Window’s employment offer to Colvin.

       18.    In early January 2017, Geoff Roise provided the final offer of employment

to Colvin in a letter dated January 6, 2017. A copy of the Offer Letter from Lindsay

Window to Colvin dated January 6, 2017 (hereinafter the “Offer Letter”) is attached as

Exhibit A.

       19.    The Offer Letter from Lindsay Window to Colvin provided the following

information to Colvin about the employment terms Lindsay Window was offering him:

the position, start date, salary, bonus, one-time signing bonus, moving expenses, living

expenses, paid time off, and health insurance.

       20.    The Offer Letter from Lindsay Window to Colvin identifies the job position

and title Lindsay Window was offering to Colvin as “VP of Operations.”

       21.    Part of the compensation terms Lindsay Window offered to Colvin in the

Offer Letter included a bonus payment, stating:

             Bonus: 3.5% of the following calculation. When we talk about
             Earnings before depreciation and contributions (EBDC) the
             calculation does not include interest income, etc.

             - 2017: 3.5% of (EBDC - $1,100,000)

             - 2018: 3.5% of (EBDC - $1,000,000)

             - 2019 3.5% of (EBDC – $1,200,000)


                                            4
         CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 5 of 13




             The idea would be to keep the calculation the same after 2019.
             The calculation could change with “general manager” type
             responsibilities that would include sales, etc.

       22.    Colvin accepted Lindsay Window’s offer of employment pursuant to the

terms of the Offer Letter.

       23.    Absent Lindsay Window’s promises in the Offer Letter, Colvin would not

have incurred the expense and inconvenience of relocating to Minnesota.

       24.    On or about January 9, 2017, Colvin commenced his employment with

Lindsay Window as Vice President of Operations.

       25.    In or around early January 2017, Colvin relocated to Mankato, Minnesota.

Colvin’s family remained in North Carolina until July 2017 when they joined him in

Minnesota.

       26.    As Vice President of Operations, Colvin was charged with leading

production, customer service and warehouse for Lindsay Window’s manufacturing

facility in Mankato, Minnesota. The Offer Letter from Lindsay Window to Colvin

specifically states that Colvin’s “obvious primary focus is production.”

       27.    When Colvin began as Vice President of Operations, John Roise, Owner

and Chief Executive Officer, and Geoff Roise instructed Colvin to focus his time and

efforts on production and told Colvin that John Roise would focus on shipping and

customer service.

       28.    At no point during Colvin’s employment did Lindsay Window inform

Colvin that he held any other role than Vice President of Operations.




                                             5
         CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 6 of 13




       29.    At no point during Colvin’s employment did Lindsay Window inform

Colvin that he was not Vice President of Operations.

       30.    Lindsay Window held Colvin out to the public as Vice President of

Operations. For example, Lindsay Window printed business cards for Colvin identifying

him as “VP of Operations.”

       31.    Between 2017 and 2020, Lindsay Window’s total sales invoiced for its

Minnesota manufacturing facility increased each year.

       32.    Lindsay Window never provided Colvin any written performance review

concerning his job performance for the years 2017, 2018, 2019 and 2020.

       33.    During his employment with Lindsay Window, Colvin never received any

bonus payment pursuant to his Offer Letter.

       34.    Lindsay Window concealed its EBDC numbers from Colvin and never

explained in detail how Lindsay Window calculated its EBDC numbers.

       35.    On several occasions, Colvin asked Geoff and John Roise why he never

received an annual bonus.

       36.    When Colvin asked to see the relevant financial information to understand

how Lindsay Window calculated the EBDC, John and Geoff Roise refused to permit

Colvin access to that information.

       37.    As just one example, in December 2018 when Colvin asked to see Lindsay

Window’s monthly financials to understand the EBDC number and the information upon

which his bonus compensation was to be calculated, John Roise responded “we are really

‘protective’ of our financials.”


                                              6
         CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 7 of 13




       38.      In or around the beginning of 2020, Lindsay Window began a new

quarterly employee bonus program.

       39.      At no point did Lindsay Window inform Colvin that the new quarterly

employee bonus program was intended to replace the bonuses Colvin was due under the

Offer Letter.

       40.      Lindsay Window paid Colvin a bonus under the quarterly employee bonus

program for the first three quarters of 2020.

       41.      To date, Lindsay Window has never paid Colvin a bonus pursuant to the

new quarterly employee bonus program for the fourth quarter of 2020.

       42.      Colvin resigned from his employment with Lindsay Window on or about

February 3, 2021.

       43.      At the time Colvin separated from Lindsay Window, his job position and

title was Vice President of Operations.

       44.      On or about March 26, 2021, through counsel, Colvin demanded his earned

and unpaid bonuses, including the annual bonuses he is due under the Offer Letter and his

fourth quarter bonus for 2020 due under the quarterly employee bonus program.

       45.      To date, Lindsay Window has not paid any amount of Colvin’s earned and

unpaid bonuses.

       46.      In addition to Colvin’s earned and unpaid bonuses, Defendants owe Colvin

statutory penalties under Minnesota Statutes sections 181.13 and 181.14. These sections

require prompt payment of employees’ wages and commissions, and impose a penalty of

a day’s wages for each day the employer is deficient in paying, up to fifteen days.


                                                7
           CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 8 of 13




                                 CAUSES OF ACTION

                                         COUNT I

                                   Breach of Contract

       47.    Colvin incorporates the foregoing paragraphs by reference.

       48.    A contract, both express and implied, exists between Colvin and

Defendants.

       49.    Defendants are contractually obligated to pay Colvin annual bonuses

pursuant to the terms of the contract.

       50.    Colvin performed all conditions precedent to receiving annual bonuses

pursuant to the terms of the contract.

       51.    Defendants have materially breached this contract by failing to pay Colvin

annual bonuses.

       52.    As a result of Defendants’ material breach, Colvin has suffered and will

continue to suffer damages, including, but not limited to, the annual bonuses due and

owing under the contract, and any other equitable damages, all in an amount in excess of

$75,000.

                                         COUNT II

                             Failure to Pay Wages Earned
                     Violation of Minn. Stat. §§ 181.13 and 181.14

       53.    Colvin incorporates the foregoing paragraphs by reference.

       54.    Colvin is an “employee” under Minn. Stat. § 181.931, Subd. 2.

       55.    Defendants each are an “employer” under Minn. Stat. § 181.931, Subd. 3.



                                            8
          CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 9 of 13




       56.    Minn. Stat. §§ 181.13 and 181.14 govern the payment of wages to an

employee who quits, resigns, or is terminated.

       57.    After his resignation, Colvin made a demand to Defendants for his earned

and unpaid bonuses.

       58.    Defendants violated Minn. Stat. §§ 181.13-14 by failing to pay Colvin the

bonuses due to him within the time-periods set out in therein.

       59.    Defendants’ failure to pay constitutes a default and entitles Colvin to the

remedies available under Stat. § 181.14, Subds. 1 and 2, including, but not limited to,

recovery of his unpaid bonuses, and the statutory penalties, interest, and reasonable

attorney fees and costs as provided by Minn. Stat. § 181.171, Subd. 3, all in an amount in

excess of $75,000.

                                       COUNT III

                                   Unjust Enrichment

       60.    Colvin incorporates the foregoing paragraphs by reference.

       61.    Colvin conferred a benefit on Defendants through his labors. Defendants

are aware of that benefit. It is unjust and inequitable for Defendants to retain the benefit

of Colvin’s labors without compensating Colvin for the value of those labors.

       62.    Colvin is entitled to recover the value of his services in quantum meruit.

       63.    Colvin has suffered damages in an amount to be determined at trial, all in

an amount in excess of $75,000, based on the reasonable value of his services in quantum

meruit.




                                             9
        CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 10 of 13




                                       COUNT IV

                                   Promissory Estoppel
                                    (in the alternative)

      64.    Colvin incorporates the foregoing paragraphs by reference.

      65.    Defendants made clear and definite promises to Colvin regarding the

bonuses Colvin would be paid.

      66.    It was reasonably foreseeable to Defendants that Colvin would rely on

these promises.

      67.    Colvin relied on these promises and representations from Defendants and as

a result was damaged when Defendants did not live up to its promises.

      68.    Justice and equity require the enforcement of Defendants’ promise to

Colvin and an award to Colvin based upon Defendants’ failure to fulfil such promises.

      69.    Colvin is therefore entitled to equitable relief in excess of $75,000.

                            DEMAND FOR JURY TRIAL

      Plaintiff Robert Colvin hereby requests trial by jury Rule 38(b) of the Federal

Rules of Civil Procedure.

                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff Robert Colvin requests that the Court issue judgment

against Defendants, as follows:

      A.     For an Order adjudging the practices and conduct of Defendants
             complained of herein to be in violation of the rights guaranteed to Plaintiff
             under applicable law, and order appropriate injunctive relief;

      B.     For an award of damages to Colvin for Defendants’ breach of contract, plus
             applicable pre- and post-verdict interest;

                                            10
           CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 11 of 13




      C.       All relief recoverable under Minn. Stat. §§ 181.13-14, including: an award
               of all of Colvin’s unpaid bonuses, a statutory penalty pursuant to Minn.
               Stat. §§ 181.13-14, costs and attorneys’ fees to the extent allowed by law,
               and interest;

      D.       All relief available on Colvin’s claims of unjust enrichment and promissory
               estoppel under common law, including, but not limited to, an award of all
               of Colvin’s unpaid bonuses, with interest;

      E.       For an award of damages and equitable relief to Colvin for Defendants’
               failure to abide by its representations and promises;

      F.       An Order granting Colvin leave to amend his Complaint to add a claim for
               punitive damages and award Colvin punitive damages as permitted or
               required by his claims;

      G.       For an award to Colvin of his attorneys’ fees, disbursements, and the costs
               of this action as available at law or in equity;

      H.       For an award of interest on Colvin’s damages;

      I.       For all such other and further relief available by statute; and

      J.       For all such other and further relief as the Court deems just and equitable.


Dated: July 8, 2021                         NICHOLS KASTER, PLLP

                                            s/Steven Andrew Smith
                                            Steven Andrew Smith, #260836
                                                   smith@nka.com
                                            Michelle L. Kornblit, #0397778
                                                   mkornblit@nka.com
                                            4600 IDS Center
                                            80 South Eighth Street
                                            Minneapolis, MN 55402
                                            Tel: (612) 256-3200
                                            Fax: (612) 338-4878

                                            ATTORNEYS FOR PLAINTIFF




                                              11
CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 12 of 13




                 EXHIBIT A
          CASE 0:21-cv-01583-NEB-HB Doc. 1 Filed 07/08/21 Page 13 of 13


                                                                                          January 6th, 2017
Bob:

Thanks for your patience this week. It was a bit crazy between Christmas and wrapping up the end of the
year. I enjoyed talking to your references and hope we can find a way to work out a deal. We’ve enjoyed
getting to know you and your family.

Position: VP of Operations including customer service, warehouse, production. The obvious primary
focus is production.

Start Date: 1/9/2017

Salary: $150,000 per year / $5,769.23 per pay period. Our payroll is done every 2 weeks (26x/year)

Bonus: 3.5% of the following calculation. When we talk about Earnings before depreciation and
contributions (EBDC) the calculation does not include interest income, etc.
    ‐ 2017: 3.5% of (EBDC - $1,100,000)
    ‐ 2018: 3.5% of (EBDC - $1,000,000)
    ‐ 2019 3.5% of (EBDC – $1,200,000)

    The idea would be to keep the calculation the same after 2019. The calculation could change with
    “general manager” type responsibilities that would include sales, etc.

One time signing bonus: $2,500

Moving expenses: Flat amount of $20,000
  ‐ We would also include 8 round trip tickets using our points. The rules on these tickets are they
      need to be made 3 weeks in advance, include a Saturday night stay and have a maximum value of
      $500. If tickets are less than $400 we would just pay those out of pocket.
  ‐ At the six month point when moving expenses are paid, if Bob is terminated from employment
      after six months, the moving expenses are the responsibility of Lindsay Windows (Bob is not
      responsible for paying back the moving expenses).
  ‐ If Bob chooses to leave Lindsay Windows after 6 months, moving expenses will be paid back in
      full if Bob leaves prior to July 1, 2018. If Bob leaves prior to July 1, 2019 Bob is responsible for
      paying back ½ of the moving expenses (1/2 is estimated at $10,000)

Living expenses: 5 months of $1,500 / month
    ‐ 1/2/2017: amount will be determined based on the cost of finding a 1 Bedroom apartment

PTO: Salaried team members are on a 17 day PTO. We would add 5 days for moving, etc.

Health Insurance: Lindsay will pay ½ of COBRA premium per month pending a discussion with Erin
Keck about insurance

Other items:
   ‐ 1 year non-compete (already signed)
   ‐ Cell phone on the Lindsay plan
   ‐ Laptop / Computer

Thanks Bob!

Geoff
